DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the claim appears to contain a typographical error: “… and wherein the camera if located at a first end of the pair of ends” should read “is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the output" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action it will be interpreted as “the outlet”.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “… further comprising a plurality of hydrodynamic surfaces located near the propulsor …”.  The recitation of “near” is indefinite as there is no industry standard or commonly accepted threshold for “near” in this context.  For the purposes of this office action, it will be interpreted as located on the device in question.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 – 17, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iddan 2003/0214579.
For claim 13, Iddan discloses a device designed for traveling through a living body, the device comprising: 
a capsule (device 80; fig 3; [0020, 0048]); 
a camera (camera 25; fig 3; [0052-0054]) configured to generate images of structures in the living body; 
a propulsor (propeller 24A) configured to cause movement of the device; and 
a processor (control unit 28; [0033]) configured to generate and provide to the propulsor a signal for controlling the propulsor.
For claim 14, Iddan discloses the device of claim 13, wherein the capsule has a substantially cylindrical body interconnected between a pair of ends, and wherein the camera (imaging camera 25) if [sic] (interpreted as “is”) located at a first end of the pair of ends (fig 3).
For claim 15, Iddan discloses the device of claim 14, wherein the propulsor ([0061-0062] describes multiple ducts 12 each having its own motor and propeller system) is one of a plurality of propulsors located at a second end of the pair of ends.
For claim 16, Iddan discloses the device of claim 13, further comprising: at least one electric motor (motor 20) configured to supply motive power to the propulsor.
For claim 17, Iddan discloses the device of claim 16, wherein the propulsor is one of a plurality of propulsors that collectively cause movement of the device ([0061-0062]), and wherein the processor is further configured to: 
receive input indicative of a request to position the capsule ([0033]), 
generate a plurality of signals for driving the at least one electric motor based on the input ([0033]), and 
transmit each signal of the plurality of signals to a motor of the at least one motor that is responsible for supplying motive power to a corresponding propulsor of the plurality of propulsors ([0033]).
For claim 19, Iddan discloses the device of claim 13, further comprising a plurality of hydrodynamic surfaces (fig 3; surfaces where the stator units 20A are mounted) located near the propulsor to control or reduce a swirl component of fluid motion induced by the propulsor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan and Avni 2004/0171914.
For claim 18, Iddan does not disclose the whole of “the device of claim 16, further comprising: a flexible substrate that includes: a plurality of rigid areas on which the camera, the processor, and the at least one electric motor are mounted, a conductive layer serving as a connection between the camera, the processor, and the at least one electric motor, and a non-conductive layer positioned adjacent the conductive layer”.  Avni teaches a flexible .
Claims 20 – 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan and Ferren et al. 7,857,767.
For claim 20, Iddan discloses an ingestible device (device 80) comprising: 
an elongate structural body having a central axis therethrough (fig 3); 
a first pair of propulsors (Iddan at [0020] describes one or more hollow ducts 12 pass through the length
Modified Iddan discloses at least one motor configured to supply motive power to the first pair of propulsors ([0061-0062] describes multiple ducts 12 each having its own motor and propeller system).
For claim 21, modified Iddan discloses the ingestible device of claim 20, wherein each propulsor of the first pair of propulsors is configured to generate thrust along a vector that is substantially parallel to the central axis (the parallel ducts as described in the rejection of claim 20 are parallel to the central axis).
For claim 22, modified Iddan discloses the ingestible device of claim 20, wherein the first pair of propulsors is arranged radially opposite each other relative to the central axis (fig 3 shows the radial relationship of a plural duct configuration, i.e. on a plane which intersects the central axis).
For claim 23, modified Iddan discloses the ingestible device of claim 20, further comprising: a processor (control unit 28A; fig 2; [0055]) configured to: receive input indicative of a request to alter a position and/or an orientation of the ingestible device, and cause at least one propulsor of the first pair of propulsors to be driven in response to the input ([0033]).
For claim 24, modified Iddan discloses the ingestible device of claim 20, further comprising: a plurality of channels defined through the elongate structural body in a direction substantially parallel to the central axis, wherein each propulsor of the first pair of propulsors is located in a different channel of the plurality of channels (the parallel ducts as described in the rejection of claim 20 are parallel to the central axis; [0061-0062]).
For claim 28, modified Iddan discloses the ingestible device of claim 20, wherein each propulsor of the first pair of propulsors is independently driven by a different motor ([0062]).
Claims 25 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan and Ferren as applied to claim 22 above, and further in view of Eickman.
For claim 25, Iddan does not disclose the whole of “the ingestible device of claim 22, further comprising: a second pair of propulsors arranged radially about the elongate structural body orthogonal to the central axis, wherein the second pair of propulsors is arranged radially opposite each other relative to the central axis”.  Iddan does disclose as described above multiple ducts each with its own propulsion system, but simply does not disclose the particular configuration for a second pair of propulsors.  Iddan also discloses as related art areas “such as, but not limited to jet planes rockets, missiles and submarine vehicle propulsion systems” [0066].  This includes the propulsion system of Eickman in particular, fig. 15A which shows a cross configuration of four propulsion channels, each with its own propulsor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Eickman into the invention of Iddan in order to configure the device, e.g. as claimed, because it simply provides a detail as a configuration for a description disclosed by Iddan and also teaching a configuration with four propulsors which can evenly distribute the propulsion force.
For claim 26, Iddan discloses the ingestible device of claim 25, wherein the first pair of propulsors is configured to rotate in a clockwise direction in relation to the central axis, wherein the second pair of propulsors is configured to rotate in a counterclockwise direction in relation to the central axis, and wherein the first and second pairs of propulsors are arranged such that rotationally adjacent propulsors rotate in opposite directions (Iddan discloses multiple ducts each with their own propulsors and a controller capable of controlling each of the motors [0020, 0022, 0055] and also describes the motors can be run in a forward and reverse direction [0034, 0057, 0061, 0062] which allows for rotationally adjacent propulsors to rotate in opposite directions).
For claim 27, modified Iddan discloses the ingestible device of claim 25, further comprising: a processor (control unit 28A; fig 2; [0055]) configured to: 
receive input indicative of a request to position the ingestible device in a desired location and/or orientation ([0033]), 
in response to the input indicative of the request to position the ingestible device in a desired location and/or orientation, generate a first pair of signals for driving the first pair of propulsors, and a second pair of signals for driving the second pair of propulsors ([0033] describes the control of the propulsors by the control unit.  Each propulsors requires and receives a control signal and therefore the claim limitation is met).
Allowable Subject Matter
Claims 1-5, 7-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed ingestible device comprising, inter alia, “four rotors arranged in a cross-type configuration such that rotors that are radially opposite each other relative to the central axis share a common chirality while rotors that are rotationally adjacent each other relative to the central axis have opposite chirality”.  Claims 2 - 12 depend on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795